UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4350
PARA BLANKENSHIP, a/k/a Para
Frazier,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
                  David A. Faber, District Judge.
                          (CR-01-234-2)

                  Submitted: November 13, 2002

                      Decided: December 19, 2002

     Before TRAXLER and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David C. Smith, SMITH & SCANTLEBURY, L.C., Bluefield, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Ste-
ven R. Compton, Special Assistant United States Attorney, Charles-
ton, West Virginia, for Appellee.
2                   UNITED STATES v. BLANKENSHIP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Para Blankenship pled guilty to conspiracy to distribute oxycodone
in violation of 18 U.S.C. §§ 841, and 846. The district court sentenced
Blankenship to thirty-seven months’ imprisonment, and she noted a
timely appeal. On appeal, Blankenship’s attorney has filed a brief pur-
suant to Anders v. California, 386 U.S. 738, 744 (1967), stating that
there are no meritorious issues for appeal, but asserting that the dis-
trict court erred in denying Blankenship a reduction in her offense
level for being a minimal or minor participant as defined by U.S. Sen-
tencing Guidelines Manual § 3B1.2 (2000). Blankenship was
informed of her right to file a pro se supplemental brief but has not
filed a brief. Finding no reversible error, we affirm.

   We review a district court’s determination regarding the defen-
dant’s role in an offense for clear error. United States v. Daughtrey,
874 F.2d 213, 218 (4th Cir. 1989). A defendant may play a minor role
if she is less culpable than most other participants but has more than
a minimal role. USSG § 3B1.2 comment. (n.3). However, the court
should not only compare the defendant’s culpability to that of the
other participants, but also measure it against the elements of the
offense of conviction. United States v. Reavis, 48 F.3d 763, 869 (4th
Cir. 1995). "The critical inquiry is not . . . whether the defendant has
done fewer ‘bad acts’ than her codefendants, but whether the defen-
dant’s conduct is material or essential to committing the offense."
United States v. Palinkas, 938 F.2d 456, 460 (4th Cir. 1991).

  Here, the district court found that Blankenship played an active
part in obtaining and selling the prescription drugs. That finding is
amply supported by the record. Therefore, we conclude the district
court did not commit clear error in refusing to find Blankenship was
a minor or minimal participant in the offense. Accordingly, we affirm
Blankenship’s conviction and sentence.
                    UNITED STATES v. BLANKENSHIP                       3
   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (2000), this court requires
that counsel inform her client, in writing, of her right to petition the
Supreme Court of the United States for further review. If requested
by the client to do so, counsel should prepare a timely petition for writ
of certiorari, unless counsel believes that such a petition would be
frivolous. In that case, counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED